Citation Nr: 1425018	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a skin rash.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right renal mass, status post right radical nephrectomy.  

3.  Entitlement to service connection for benign prostatic hypertrophy. 

4.  Entitlement to service connection for impotence claimed as due to exposure to herbicides. 

5.  Entitlement to service connection for constipation claimed as due to exposure to herbicides. 

6.  Entitlement to service connection for high cholesterol claimed as due to exposure to herbicides. 

7.  Entitlement to service connection for an eye disorder.  

8.  Entitlement to service connection for ischemic heart disease.

9.  Entitlement to service connection for bilateral lower extremity neuropathy.  

10.  What evaluation is warranted for hypertension prior to June 30, 2010? 

11.  What evaluation is warranted for tinnitus since July 31, 2006?

12.  What evaluation is warranted for posttraumatic stress disorder (PTSD) since July 31, 2006? 

13.  What evaluation is warranted for bilateral hearing loss since July 31, 2006?

14.  Entitlement to an effective date prior to July 31, 2006 for the grant of service connection for hypertension.   

15.  Entitlement to an effective date prior to June 30, 2010 for the grant of a total disability rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues whether new and material evidence has been received to reopen the claim for entitlement to service connection for a skin rash and to reopen the claim for entitlement to service connection for right renal mass, status post right radical nephrectomy; entitlement to service connection for benign prostatic hypertrophy; entitlement to service connection for impotence, constipation and high cholesterol each claimed as due to exposure to herbicides; entitlement to service connection for  ischemic heart disease and bilateral lower extremity neuropathy; the question what evaluation is warranted for hypertension prior to June 30, 2010; the question what evaluation is warranted for bilateral hearing loss since July 31, 2006; and entitlement to an effective date earlier than June 30, 2010 for a grant of total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In October 2011 correspondence the Veteran expressed that he wished to withdraw the issues of entitlement to service connection for an eye disorder, entitlement to a rating higher than 10 percent for tinnitus, entitlement to a rating higher than 50 percent for PTSD, and entitlement to an effective date earlier than July 31, 2006 for the grant of service connection for hypertension.  



CONCLUSION OF LAW


The criteria to withdraw the appeals to claims of entitlement to service connection for an eye disorder, entitlement to a rating higher than 10 percent for tinnitus, entitlement to a rating higher than 50 percent for posttraumatic stress disorder, and entitlement to an effective date earlier than July 31, 2006 for the grant of service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In correspondence received in October 2011, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for an eye disorder, entitlement to a rating higher than 10 percent for tinnitus, entitlement to a rating higher than 50 percent for PTSD, and entitlement to an effective date earlier than July 31, 2006 for the grant of service connection for hypertension.  In this regard, after perfecting an appeal, the Veteran was issued a Supplemental Statement of the Case in September 2011.  In October 2011, he submitted an additional VA Form 9 which indicated that he wished to only appeal certain issues.  He expressly did not include the issues noted above and therefore the Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, these claims are dismissed.


ORDER

The claims of entitlement to service connection for an eye disorder, entitlement to a rating higher than 10 percent for tinnitus, entitlement to a rating higher than 50 percent for posttraumatic stress disorder, and entitlement to an effective date earlier than July 31, 2006 for the grant of service connection for hypertension are dismissed.  


REMAND

In a September 2011 rating decision, the Veteran was granted entitlement to individual unemployability, effective June 30, 2010.  He expressed disagreement with the effective date assigned in October 2011.  In an August 2011 rating decision, the Veteran was denied service connection for ischemic heart disease and bilateral lower extremity neuropathy.  He expressed disagreement with the decision in October 2011.  The Veteran has not been issued a statement of the case addressing these claims.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

For the remaining issues on appeal, the Veteran should be scheduled for a hearing.  In this regard, the RO should ask the Veteran to clarify his hearing request.  In his September 2011 VA Form 9, the Veteran requested a Board hearing at the local VA office.  In his October 2011 hearing request, however, he expressed that he wanted a Board hearing in Washington, DC.  In correspondence from his representative in September 2012, a travel board hearing request was noted.  

As the record indicates that the Veteran may not be informed of the differences in the hearing options, the RO should inform him that it may be some time before he will be seen for a travel board hearing, that he may be able to be seen more quickly if he agrees to a video conference hearing, and that the Board does not reimburse a veteran for any expenses associated with traveling to Washington to present testimony.  The choice, of course, is left to the appellant's discretion.  

Accordingly, the case is REMANDED for the following action:

1. A statement of the case should be issued for the claims of entitlement to an effective date earlier than June 30, 2010 for the grant of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, entitlement to  service connection for ischemic heart disease, and entitlement to service connection for bilateral lower extremity neuropathy.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

2. In accordance with the appellant's decision, schedule him for a hearing at the earliest opportunity in accordance with applicable procedures for the remaining issues on appeal.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


